           Case 21-50276          Doc 8     Filed 07/08/21 Entered 07/08/21 08:35:32                       Desc Order
                                           deferring discharge Page 1 of 1

                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MINNESOTA




In re:
                                                                                                     Case No: 21−50276 − WJF
Percy Herbert Crandall

Debtor(s)                                                                                                          Chapter 7 Case




                                     ORDER DEFERRING DISCHARGE
                           AND FOR DEBTORS TO APPEAR AT CREDITORS MEETING


Pursuant to Local Rule 2003−1, the trustee has filed a notice that the meeting of creditors in this case was not
concluded on the date scheduled.

IT IS THEREFORE ORDERED:

         1. The debtor(s) and the attorney for the debtor(s) shall appear in person at the date, time, and place fixed for
            the adjourned meeting of creditors as set by the trustee.


         2. The time for serving and filing of objections to claims of exemption is extended in accordance with Rule
            4003(b) F.R.Bkr.P.


         3. Pursuant to Local Rule 4004−3, entry of an order granting a discharge to the debtor(s) is deferred.


         4. The trustee shall file a report immediately after the conclusion of the meeting of creditors.


         5. The clerk shall provide this order as notice to the debtor(s), the attorney for the debtor(s), the trustee, and the
            United States Trustee.



Dated: 7/8/21                                                    William J Fisher
                                                                 United States Bankruptcy Judge




                                                                  NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                                  Filed and docket entry made on July 8, 2021
                                                                  Lori Vosejpka Clerk, United States Bankruptcy Court
                                                                  By: AnitaM Deputy Clerk




mnbdfdsc 06/03/2013 − pb
